Citation Nr: 1402408	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active military duty from December 1972 to May 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted between the RO and the Board Central Office.  A transcript of that hearing is contained in the claims file.

In January 2012, the Board reopened the claim for service connection for hepatitis C and remanded it for additional development.  The matter now returns to the Board for review on the merits.  

Review of the electronic claims folder (efolder) from the Virtual VA paperless claims processing system includes the December 2013 Informal Hearing Presentation submitted by the Veteran's representative and VA treatment records through January 2012.  The agency of original jurisdiction (AOJ) had an opportunity to review the updated VA treatment records in the February 2012 Supplemental Statement of the Case. 


FINDING OF FACT

The competent evidence does not show that the Veteran currently has hepatitis C.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), has been in effect since November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished.  Through an April 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including the   general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He was also provided a questionnaire for his history of hepatitis C risk factors.

The Board also finds that the April 2009 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO notified the Veteran that VA was responsible for obtaining records from any Federal agency and would make reasonable efforts to obtain evidence from non-Federal custodians.  He was invited to submit any evidence in his possession.  A remand for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist.  Service treatment records, VA treatment records, and appropriate VA examination have been obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the September 2011 videoconference hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for hepatitis C and his exposure history and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In January 2012, the Board granted his petition to reopen and remanded the underlying service connection claim to allow him another opportunity to submit evidence and furnish additional serology testing.  The duties imposed by Bryant were thereby met.

The record reflects substantial compliance with the January 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  A January 2012 letter requested that the Veteran submit any additional evidence and information for his claim and included a medical release to obtain private records.  He was afforded January 2012 VA serology testing to determine the presence of hepatitis C.  The agency of original jurisdiction (AOJ) readjudicated the claim in February 2012.  
 
Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been met. 



II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

As relevant, a valid service connection claim must include competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions such as the presence of hepatitis C.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The threshold question is whether the Veteran currently has or has ever had the disability in question, hepatitis C.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323.  As detailed below, the preponderance of the evidence is against a current hepatitis C diagnosis, and the claim must be denied.  

The Veteran asserts that he has readily observable symptoms indicative of hepatitis C.  The diagnosis of hepatitis C is a complex medical question as it requires expertise in interpreting serology studies.  The Veteran is not demonstrated to have such expertise, and he is not competent to report a hepatitis C diagnosis.  Jandreau, 492 F.3d at 1377.  His reports that he currently has hepatitis C have no probative value and will not be considered further.  Id.

Here, competent medical evidence is required to establish a hepatitis C diagnosis.  Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

The competent medical evidence does not a show a current diagnosis of hepatitis C.  Briefly, the Board observes that several medical records include reports from the Veteran reporting a hepatitis C diagnosis associated with readily observable symptoms.  Although these reports are found in medical records, it is clear they are transcriptions of the Veteran's self reported medical history.  Though the Veteran is competent to describe symptoms experienced, he is not competent to identify hepatitis C as the cause for the reasons stated above.  

VA treatment records from May 2006 show that the Veteran reported receiving a positive hepatitis C diagnosis.  He stated that he shared a razor with his brother, who was infected.  An August 2006 VA entry reflects that the Veteran was hepatitis C antibody (ab) positive, but the hepatitis C ribonucleic acid (RNA) was negative.  

The Veteran had a VA liver examination in January 2012.  The examiner declined to diagnosis hepatitis C or any other liver disorder.  Serology testing for hepatitis C showed that hepatitis C RNA was not detected.  

The Board considers the May 2006 and January 2012 VA medical reports to be highly probative evidence that the Veteran does not currently have hepatitis C or any associated hepatological disorder.  The reports are consistent with the record and uncontroverted by any additional medical evidence or opinion.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

In summary, the competent evidence does not show a current hepatitis C disease diagnosis.  Without probative evidence of a current hepatitis C diagnosis or associated residual disability from a prior diagnosis, the claim must be denied.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323; 38 U.S.C.A. 
§ 5107(b).







ORDER

Service connection for hepatitis C is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


